DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
12/15/2020. In Applicant’s amendment, claims 1, 2, 8, 13 and 18 were amended. Claims 3-7 are canceled. Claim 21 is new.
Claims 1-2 and 8-21 are currently pending and have been rejected as follows. 
Response to Amendments
Claim objections have been withdrawn. Rejections under 35 USC 101 are maintained. Rejections under 35 USC 103 are withdrawn.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 9 that the claims improve upon the technical field of managing inventory replenishment by addressing the shortcomings of existing systems, which only relied on replenishing an amount of inventory sold without considering upcoming demand forecasts for a particular item at a particular location, therefore, providing efficiencies over existing systems by allowing for a seamless migration between two different supply chain management systems by determining whether a demand signal can be processed by an event processing engine or by a legacy system by assessing how to route received demand signals. Examiner respectfully disagrees. The claimed invention looks up an item SKU in a SKU database to route the demand signal to the event processing engine. However, if the item SKU is not listed in the SKU database then the demand signal is blocked and processed by the legacy supply chain system. It is unclear how the claimed invention improves efficiencies over existing systems.
Applicant argues on p. 10 that the claims are eligible under Step 2B because they recite additional elements that provide improvements in the 
Applicant's prior art arguments have been fully considered and they are persuasive to overcome the rejection. Particular arguments made by the applicant’s representative that are found to be persuasive are on p. 13-14. The combination of the closest prior art found fails to disclose “determine, in real-time, whether to route the demand signal to an event processing engine by performing a lookup of a stock keeping unit (SKU) in a SKU database; upon determining to route the demand signal to the event processing engine, determine whether additional items are required at the node to rebalance inventory by: ... based on a determination that the current inventory is less than the demand forecast, automatically generate a transfer order by: generating a transfer order equal to the difference, the transfer order being for one or more individual units of the item.” Gopinath teaches receiving a demand signal, identifying an item using SKU data and generating a transfer order. Jones teaches determining that additional inventory is required. However, neither Gopinath nor Jones disclose determining whether to route the demand signal to an event processing engine by looking up a SKU in a SKU database and upon determining to route the demand signal to the event processing engine, determining whether additional items are required at that node to rebalance inventory by automatically generating a transfer order for one or more individual units of the item. Gopinath’s disclosure considers a time sequenced plan for safety stock levels to be maintained by scheduling deliveries in accordance with delivery intervals. Jones focuses on automatically correcting overstated perpetual inventory in a retail store. Therefore, the prior art rejections under 35 USC 103 are withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 8-21 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system and methods). Claims 1-2 and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-2 and 21 are directed toward the statutory category of a machine (reciting a “system”). Claims 8-20 are directed toward the statutory category of a process (reciting a “method”). 
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 8 and 18 are directed to an abstract idea by reciting receive […] comprising a change in inventory of an item at a node within the enterprise; […], determine whether additional items are required at the node to rebalance inventory by: obtaining, for the item and the node, a current inventory and a demand forecast; and determining whether the current inventory is less than or greater than the demand forecast; and based on a determination that the current inventory is less than the demand forecast, automatically generate a transfer order by: calculating a difference between the current inventory and the demand forecast; and generating a transfer order equal to the difference, the transfer order being for one or more individual units of the item; and based on a determination that the current inventory is greater than or equal to the demand forecast, do not generate a transfer order. The claims are considered abstract because these steps recite organizing human activity like sales activities or behaviors. The claims receive demand and inventory data to determine whether additional 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a computing system including a processor, and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor; a demand signal; determine, in real-time, whether to route the demand signal to an event processing engine by performing a lookup of a stock keeping unit (SKU) in an SKU database; upon determining to route the demand signal to the event processing engine) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2, 9-17 and 19-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2018/0150793 A1, US Patent No. 7,664,757 B1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/MOHAMED N EL-BATHY/Examiner, Art Unit 3624